ORDER
PER CURIAM
Jimmy Atteberry appeals from the circuit court’s judgment after a jury convicted him of five counts related to the possession and sale of marijuana, methadone, and amphetamine. Finding no error, we affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for then- information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).